Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kida (US P. No. 5,957,450) and Asaka (US P. No. 2020/0404115).

a first storage (i.e., a temporary tray or intermediate tray, one of trays 52 in fig. 1) that stores paper ejected after image formation processing; a second storage (i.e., a selected tray)  that stores the paper transferred from the first storage (col. 16, lines 50-64); 
a hardware processor (i.e., CPU 44 in fig. 3) that controls an operation of the image forming system (fig. 3); and the hardware processor determines whether the paper remains (or presence) in the first storage (one of trays from 52a to 52f in fig. 1, col. 14, lines 49-53).
Although Kida teaches the message that notifies of a state of the image forming system (col. 36, lines 55-57 and col. 37, lines 8-11), Kida does not teach to notify that the paper is left untaken based on determination that the paper remains in the first storage. Asaka teaches the above limitations (p. [0004] describes that the first tray holds the paper ejected from the post-processor. The sensor detects whether or not the paper ejected from the post-processor remains on the first tray. The display section displays a message to a user. If it is determined from the operation history stored in the storage and a result of detection by the sensor that the stapled paper remains on the first tray, the controller controls the display section so that the display section displays a message saying that the stapled paper remains on the first tray).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the message of Kida to notify that the paper is left untaken based on determination that the paper remains in the first storage. The suggestion for modifying the message of Kida can be reasoned by one of ordinary skill in the art as set forth above by Asaka because the image forming system would increase the functionalities to have more messages to a user to know whether or not the paper remains in the storages.


As to claim 3, Asaka teaches a sensor that detects whether the paper is stored in the first storage, wherein determining whether the paper remains in the first storage includes determining whether the paper remains in the first storage based on an output from the sensor (p. [0004] discloses the controller controls the display section so that the display section displays a message saying that the stapled paper remains on the first tray and fig. 7 indicates the condition been determined for storing the paper in any trays).
As to claim 4, Kida teaches when, after the paper stored in the second storage is taken out, the paper is transferred from the first storage to the second storage and the paper stored in the second storage is taken out, the hardware processor finishes notification by the notifier (col. 4, lines 50-63 and col.36, lines 55-67).
As to claim 5, Kida teaches the second storage may be pulled out of the image forming system, and taking out the paper stored in the second storage includes pulling out the second storage from the image forming system to take out the paper (col. 16, lines 50-64).
As to claim 6, Kida teaches the second storage includes a support that receives the paper transferred from the first storage to be stacked, and taking out the paper stored in the second storage includes taking out the paper received by the support (col. 16, lines 50-64).
As to claim 8, Asaka teaches a job provided to the image forming system for instructing image formation is associated with user identification information for identifying a user who provides the instruction, and notification by the notifier includes notifying that the paper is left 
As to claim 9, Kida teaches a control method of an image forming system (fig. 3), the control method comprising: 
ejecting paper after image formation processing to a first area (i.e., a temporary tray or intermediate tray, one of trays 52 in fig. 1); transferring the paper from the first area to a second area (i.e., a selected tray) (col. 16, lines 50-64); determining whether the paper remains in the first area (one of trays from 52a to 52f in fig. 1, col. 14, lines 49-53); 
Although Kida teaches the message that notifies of a state of the image forming system (col. 36, lines 55-57 and col. 37, lines 8-11), Kida does not teach to notify that the paper is left untaken based on determination that the paper remains in the first storage. Asaka teaches the above limitations (p. [0004] describes that the first tray holds the paper ejected from the post-processor. The sensor detects whether or not the paper ejected from the post-processor remains on the first tray. The display section displays a message to a user. If it is determined from the operation history stored in the storage and a result of detection by the sensor that the stapled paper remains on the first tray, the controller controls the display section so that the display section displays a message saying that the stapled paper remains on the first tray).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the message of Kida to notify that the paper is left untaken based on determination that the paper remains in the first storage. The suggestion for modifying the 
As to claim 10, Asaka teaches the determining includes determining that the paper remains in the first area when the paper is ejected to the first area in a case of detecting that the paper cannot be transferred to the second area while a job that instructs image formation is being executed (fig. 7 indicates the condition been determined for storing the paper in any trays).
As to claim 11, Asaka teaches the determining whether the paper remains in the first area includes determining whether the paper remains in the first area based on an output from a sensor (p. [0004] discloses the controller controls the display section so that the display section displays a message saying that the stapled paper remains on the first tray and fig. 7 indicates the condition been determined for storing the paper in any trays).
As to claim 12, Kida teaches finishing the notification when, after the paper stored in the second area is taken out, the paper is transferred from the first area to the second area and the paper stored in the second area is taken out (col. 4, lines 50-63 and col.36, lines 55-67).
As to claim 13, Kida teaches the second area may be pulled out of the image forming system, and taking out the paper stored in the second area includes pulling out the second area from the image forming system to take out the paper (col. 16, lines 50-64).
As to claim 14, Kida teaches the second area includes a support that receives the paper transferred from the first area to be stacked, and taking out the paper stored in the second area includes taking out the paper received by the support (col. 16, lines 50-64).
As to claim 16, Asaka teaches a job provided to the image forming system for instructing image formation is associated with user identification information for identifying a user who 
As to claim 17, Kida teaches a non-transitory recording medium (43 in fig. 3) storing a computer readable program for allowing a computer to execute the control method according to claim 9.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art such as Kida and Asaka, which is recorded in this office action, does not teaches the scope of claims 7 and 15 such as “the hardware processor determines that paper ejected by execution of a first job and paper ejected by execution of a second job remain in the first storage in a case of detecting that the paper cannot be transferred from the first storage to the second storage after executing the first job and the second job that instruct image formation”, and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s :
	Chabrol et al. (US Patent No. 2008/0291491) discloses print jobs received at a printer are assigned a reference which is incorporated as a visible representation of the reference in the printed print job. When the user recovers the print job, the reusable print job addendum. is fed back into the printer, for reuse in later print jobs.
	Matsumoto et al. (US P. No. 6246491) discloses An image communication apparatus includes a reception unit for receiving image data, a first controller for storing the image data received by the reception unit in a memory, and counting the page number the reception image data, a recording unit for recording an image on a sheet on the basis of the image data stored in the memory, a storage unit having a plurality of trays for sorting and storing sheets on which images are recorded by the recording unit, the plurality of trays having a first tray having a small sheet stackable number and a second tray having a large sheet stackable number, and a second controller for selecting the first tray when the page number counted by the first controller is equal to or smaller than a predetermined page number, and selecting the second tray when the counted page number is larger than the predetermined page number, thereby storing the sheets.

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private 

Jan. 14,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672